                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                 )
 Joshua VanDusen,                               )
 Shannon Helmers, and                           )
 Charles Dodson,                                )
                                                )
        Plaintiffs,                             )       Civil Action No. 4:19-cv-00028-CLC-SKL
 v.                                             )
                                                )       Judge Curtis L. Collier
 Denise Jackson and,                            )       Magistrate Judge Susan K. Lee
 RVShare, LLC,                                  )
                                                )
        Defendants.                             )


          DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE


        Defendant RVShare, LLC (“RVShare”) and Defendant Denise Jackson (“Denise

 Jackson”), by and through counsel, submit their joint response Defendants’ Opposition to

 Plaintiffs’ Motion to Strike, and state as follows:

                                         INTRODUCTION

        Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, Plaintiffs have moved to

 strike the following two affirmative defense theories raised by Defendants: (1) laches or undue

 delay and (2) failure to name indispensable parties. Defendants hereby respectfully oppose

 Plaintiffs’ Motion to Strike.

                                   FACTUAL BACKGROUND

        For the purposes of this pleading, Defendants generally agree to the factual section set

 forth in Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to Strike (Hereinafter

 “Plaintiffs’ Memorandum”). Essentially, Plaintiffs suffered injuries from carbon monoxide




                                                    1
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 1 of 9 PageID #: 195
 poisoning while staying in an RV at Bonnaroo Music Festival, and the RV was rented by

 Plaintiff Ashton Hughes through RVShare.com and owned by Defendant Denise Jackson. 1



                                         STANDARD OF REVIEW

         Under Rule 12(f) of the Federal Rules of Civil Procedure, “[t]he court may strike from a

 pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

 matter.” The function of a motion to strike is to “avoid the expenditure of time and money that

 must arise from litigating spurious issues by dispensing with” them early in the case. 2 The

 decision to grant or deny a motion to strike is within the sound discretion of the district court. 3

 Motions to strike affirmative defenses are disfavored and are not frequently granted. 4 A motion

 to strike should be granted only when “the pleading to be stricken has no possible relation to the

 controversy” and their presence in the pleading throughout the proceeding will be prejudicial to
                      5
 the moving party.        It is a drastic remedy to be resorted to only when required for the purposes

 of justice.” 6




 1
   See Plainiffs’ Memorandum, 1-2
 2
   Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir. 1986) (quoting Sidney-Vinstein v. A.H. Robins Co., 697
 F.2d 880, 885 (9th Cir. 1983)).
 3
   Dassault Systemes, SA v. Childress, 663 F.3d 832, 846 (6th Cir. 2011); United States v. Ables, No. 1:18-cv-01249-
 JDB-jay, 2019 WL 4197609, at *2 (W.D. Tenn. September 4, 2019).
 4 Operating Eng'rs Local 324 Health Care Plan v. G & W Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015) (citing

 Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)); Fitzgerald Truck Parts
 and Sales, LLC v. United States, No. 2:19-cv-00008, 2019 WL 3161842, at *6 (M.D. Tenn. July 15, 2019).
 5
   Anderson v. United States, 39 F. App'x 132, 135 (6th Cir. 2002) (quoting Brown, 201 F.2d at 822); Parlak v. U.S.
 Immigration & Customs Enf't, No. 05-2003, 2006 WL 3634385, at *1 (6th Cir. Apr. 27, 2006); Equal Employment
 Opportunity Comm'n. v. FPM Group, Ltd., 657 F.Supp.2d 957, 966 (E.D.Tenn.2009).
 6
   Brown, 201 F.2d at 821-822.

                                                          2
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 2 of 9 PageID #: 196
                                          LAW AND ARGUMENT

     I.      Affirmative Defense of Doctrine of Laches or Undue Delay

               a. RVShare’s seventeenth affirmative defense and Denise Jackson’s eleventh
                   affirmative defense
          RVShare’s seventeenth affirmative defense and Denise Jackson’s eleventh affirmative

 defense 7 reads as follows:

          “Plaintiffs have waited an unreasonably long time to assert their claims after discovery of their
          injuries and adversely restricted Defendant’s ability to defend this lawsuit and impeded
          Defendant’s access to witnesses and physical evidence.”

                 b. RVShare’s seventeenth affirmative defense and Denise Jackson’s eleventh
                    affirmative defense are not barred by law as it is the doctrine of laches and it has
                    been sufficiently pled.

          First, Plaintiffs’ Memorandum claims there is no basis for the defense in law, but this claim is

 false. 8 Defendants agree with Plaintiffs that their claims are not barred by the applicable statute

 of limitation, but this does not preclude the affirmative defense of laches as those are two entirely

 different affirmative defenses. 9 The affirmative defense quoted above is doctrine of laches or

 undue delay. The doctrine is premised upon the desire to avoid unfairness that can result from the

 prosecution of stale claims. 10

          Typically, where a defendant has recourse to a statute of limitations, the Sixth Circuit has held

 that, if the “statute of limitations has not elapsed, there is a strong presumption that plaintiff's delay

 in bringing the suit ... is reasonable.” 11 That is, “[o]nly rarely should laches bar a case before the

 ... statute has run.” 12 Regardless of the likelihood of the success of said defense, it is an affirmative

 defense which is applicable in this case.


 7
   For ease, when quoting the affirmative defense, this memorandum will simply use the word “Defendant” rather
 than list each individual name.
 8 See Plaintiffs’ Memorandum 5.
 9
   Id.
 10
    Chirco v. Crosswinds Communities, Inc., 474 F.3d 227, 231 (6th Cir.2007)
 11
    Tandy Corp. v. Malone & Hyde, Inc., 769 F.2d 363, 366 (6th Cir.1985).
 12
    Id. at 366

                                                        3
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 3 of 9 PageID #: 197
      Second, the affirmative defense is sufficiently pled under the law. Under the current Sixth

 Circuit approach, “an affirmative defense may be pleaded in general terms and will be held to be

 sufficient ... as long as it gives plaintiff fair notice of the nature of the offense.” 13 All that is

 required to defeat a motion to strike the affirmative defense is “fair notice.” 14 Clearly, Plaintiffs

 have been put on notice of the defense.

              c. RVShare’s seventeenth affirmative defense and Denise Jackson’s eleventh
                 affirmative defense are not barred by a lack of factual basis as they are pleaded in
                 general terms which are sufficient pursuant to the law.

      Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to Strike (Hereinafter

 “Plaintiffs’ Memorandum”) claims there is no factual basis provided for the defense, but this claim

 is false. 15 The affirmative defense is sufficiently pled under the law. Under the current Sixth

 Circuit approach, “an affirmative defense may be pleaded in general terms and will be held to be

 sufficient ... as long as it gives plaintiff fair notice of the nature of the offense.” 16 All that is

 required to defeat a motion to strike the affirmative defense is “fair notice.” 17 Clearly, Plaintiffs

 have been put on notice of the defense.

              d. Conclusion

      RVShare’s seventeenth affirmative defense and Denise Jackson’s eleventh affirmative defense

 give fair notice of their defenses of laches. No more is required at this state. Plaintiffs’ motion to

 strike said affirmative defenses should be denied.




 13
    Lawrence v. Chabot, 182 F. App'x 442, 456 (6th Cir. 2006).
 14
    See Willis v. Phillips, 1:18-cv-142, 2018 WL 5983562, at *2-3 (E.D. Tenn. Nov. 14, 2018); See also Beyer v.
 Faris Props., LLC, No. 3:18-CV-139-JRG-DCP, 2018 WL 7824534, at *2-3 (E.D. Tenn. Oct. 22, 2018); see also
 Ailey v. Midland Funding, LLC, No. 3:11-CV-77, 2011 WL 3049283, at *4 (E.D. Tenn. July 25, 2011).
 15 See Plaintiffs’ Memorandum 5-6.
 16
    Lawrence v. Chabot, 182 F. App'x 442, 456 (6th Cir. 2006).
 17
    See Willis v. Phillips, 1:18-cv-142, 2018 WL 5983562, at *2-3 (E.D. Tenn. Nov. 14, 2018); See also Beyer v.
 Faris Props., LLC, No. 3:18-CV-139-JRG-DCP, 2018 WL 7824534, at *2-3 (E.D. Tenn. Oct. 22, 2018); see also
 Ailey v. Midland Funding, LLC, No. 3:11-CV-77, 2011 WL 3049283, at *4 (E.D. Tenn. July 25, 2011).

                                                        4
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 4 of 9 PageID #: 198
      II.   Affirmative Defense of Failure to Name Indispensable Parties

                a. RVShare’s twenty-fourth affirmative defense and Denise Jackson’s fifteenth,
                   nineteenth, and twentieth affirmative defenses
                                                                   18
            As acknowledged in Plaintiffs’ Memorandum,                  although the enumerated affirmative

 defenses have slightly different phrasing, they all assert affirmative defenses of failure to name

 indispensable parties.          In Plaintiffs’ Memorandum, they claim RVShare’s twenty-fourth

 affirmative defense does not identify any alleged indispensable party, and it should be stricken.

 Simultaneously, they acknowledge Denise Jackson’s affirmative defenses name various entities

 such as the designer, manufacturer, or dealer of the RV or the promoters, organizers, and property

 owners associated with the Bonnaroo and Arts Festival.

                b. Denise Jackson’s affirmative defenses of failure to name indispensable parties
                   should not be stricken as they are sufficiently pled and have put Plaintiffs on
                   notice of said defenses.

            First, looking at Denise Jackson’s affirmative defenses, the affirmative defenses are

 sufficiently pled as they provide notice to Plaintiffs. Under the current Sixth Circuit approach, “an

 affirmative defense may be pleaded in general terms and will be held to be sufficient ... as long as

 it gives plaintiff fair notice of the nature of the offense.” 19 Denise Jackson’s affirmative defenses

 specifically name the parties who are indispensable are persons who designed, manufactured,

 distributed, or sold the recreational vehicle and the promotors and organizers or any property

 owners of the 2018 Bonnaroo Festival. Thus, Denise Jackson clearly has provided notice to

 Plaintiffs regarding the identity of the alleged indispensable parties. Discovery has not been

 conducted, so it is not possible for Denise Jackson to know any of the above-listed persons or

 entities names.



 18   See Plaintiffs’ Memorandum 6.
 19
      Lawrence v. Chabot, 182 F. App'x 442, 456 (6th Cir. 2006).

                                                           5
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 5 of 9 PageID #: 199
            Second, Denise Jackson’s affirmative defenses specifically detail the inclusion of persons

 who designed, manufactured, distributed, or sold the recreational vehicle who may have caused or

 contributed to Plaintiffs’ damages. Likewise, Denise Jackson’s affirmative defenses detail the

 promotors and organizers or any property owners of the 2018 Bonnaroo Festival should be brought

 in as they may be responsible for uneven terrain that may have caused damages to the exhaust

 pipe. Thus, Denise Jackson clearly asserts the reasons and basis as to why the persons or entities

 are indispensable.

            Finally, Denise Jackson has sufficiently pled the affirmative defense under the law. Under

 the current Sixth Circuit approach, “an affirmative defense may be pleaded in general terms and

 will be held to be sufficient ... as long as it gives plaintiff fair notice of the nature of the offense.” 20

 The affirmative defense does not have to be pled with such particularity as Plaintiffs claim.

 Plaintiffs have been put on notice of the defense, and nothing further is required at this stage. As

 such, Plaintiffs’ motion to strike such affirmative defenses raised by Defendant Denise Jackson

 should be denied.

                c. RVShare’s affirmative defenses of failure to name indispensable parties do not
                   identify parties, but the affirmative defense does not prejudice Plaintiffs in
                   anyway.

            Defendant RVShare agrees its twenty-fourth affirmative defense is not as detailed as

 Defendant Denise Jackson’s affirmative defenses regarding failure to name indispensable parties,

 but nonetheless, the affirmative defense does not prejudice Plaintiffs and their presence will not

 be prejudicial throughout the pleading.              As detailed above, Defendant Denise Jackson did

 sufficiently plead the affirmative defense, so another Defendant in the case already has put




 20
      Lawrence v. Chabot, 182 F. App'x 442, 456 (6th Cir. 2006).

                                                           6
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 6 of 9 PageID #: 200
 Plaintiffs on notice in its pleading. Thus, there is not anything prejudicial with Defendant RVShare

 having reference to Plaintiffs failing to name an indispensable party.

         Nonetheless, if this Court decides to grant Plaintiffs’ motion to strike the affirmative

 defense of failure to name indispensable parties, Defendant RVShare would ask it be permitted to

 amend its Answer to Plaintiffs’ First Amended Complaint to incorporate the same details regarding

 failure to include an indispensable party that Defendant Denise Jackson has in its answer. Plaintiffs

 have already been put on notice of all those defenses and such amendment would not prejudice

 Plaintiffs.

                                           CONCLUSION

     For all the reasons stated herein, the affirmative defense of laches or undue delay has been

 sufficiently pled by both Defendants. Defendant RVShare’s seventeenth affirmative defense and

 Denise Jackson’s eleventh affirmative defense give fair notice of their defenses of laches. No

 more is required at this stage. Plaintiffs’ motion to strike said affirmative defenses should be

 denied. In the alternative, Defendants request leave to amend their answer.

     For all the reasons stated herein, the affirmative defense of failure to name indispensable

 parties has been sufficiently pled by both Defendants. In terms of Defendant Denise Jackson, her

 fifteenth, nineteenth, and twentieth affirmative defenses are sufficiently pled to give faire notice

 of the defenses of failure to name indispensable parties. No more is required at this stage.

 Plaintiffs’ motion to strike said affirmative defenses should be denied. In the alternative, Defendant

 Denise Jackson requests leave to amend her answer.

     In terms of Defendant RV Share’s affirmative defense of failure to name indispensable party,

 Defendant RVShare’s twenty-fourth affirmative defense does not include as many details as

 Defendant Denise Jackson’s affirmative defenses, but its presence does not prejudice Plaintiffs in



                                                   7
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 7 of 9 PageID #: 201
 anyway. As such, Plaintiffs’ motion to strike said affirmative defense should be denied. In the

 alternative, Defendant RVShare requests leave to amend its answer.




                                            Respectfully submitted,

                                            LUTHER-ANDERSON, PLLP

                                            By: /s/ Calli C. Kovalic
                                            GERARD M. SICILIANO, BPR # 9647
                                            CALLI KOVALIC, BPR #034876, pro hac vice
                                            Counsel for RVShare, LLC and Denise Jackson
                                            100 W. MLK Blvd Suite 700
                                            Chattanooga, TN 37401-0151
                                            (423) 756-5034




                                               8
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 8 of 9 PageID #: 202
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of September 2019 I electronically filed the foregoing
 document with the Clerk of the Court by using the CM/ECF system, which will automatically send
 a notice of filing to the following:

        Philip N. Elbert, Esq.
        Jeffrey A. Zager, Esq.
        Benjamin C. Aaron, Esq.
        NEAL & HARWELL, PLC
        1201 Demonbren Street, Suite 1000
        Nashville, TN 37203

        This 25th day of September 2019.

 The foregoing document was served via U.S. Mail upon the following:

        Herbert H. Slatery III
        Office of the Attorney General and Reporter
        P.O. Box 20207
        Nashville, TN 37202-0207

        This 25th day of September 2019.


                                       LUTHER-ANDERSON, PLLP


                                       By:    /S/ Calli C. Kovalic
                                             CALLI KOVALIC, BPR #034876, pro hac vice




                                                  9
Case 4:19-cv-00028-CLC-SKL Document 38 Filed 09/25/19 Page 9 of 9 PageID #: 203
